DETAILED INTERVIEW SUMMARY

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant called to discuss a proposed amendment to claim 9 of a limitation of the adhesive having a “thermal stress of less than 2MPa during a plasma process in a semiconductor chamber”, in order to overcome the art rejection given in section 3 of the detailed portion of the office action mailed 29 April 2021.  The examiner indicated that a similar limitation to the proposed one had been the subject of an enablement rejection in section 3 of the detailed portion of the office action mailed 13 July 2018.  The enablement rejection was based on neither the specification nor claims indicating how the thermal stress of the adhesive was defined or measured.  Applicant overcame the enablement rejection by canceling the thermal stress limitation.
     The examiner indicated that the instant proposed limitation would be subject to a similar enablement rejection as given in section 3 of the detailed portion of the office action mailed 29 April 2021, and that to advance the prosecution applicant should explain how the proposed limitation is fully enabled by the instant specification and claims, if the proposed limitation is 
     Applicant asked if the proposed limitation could be considered under the After Final Consideration Pilot.  The examiner indicated that since the limitation has been previously considered, it might be possible for it to be considered under the time constraints of the After Final Consideration Pilot, but that the examiner would reserve judgement on the matter until an actual response was filed.
     The examiner notes that in section 6 of the detailed portion of the office action mailed 13 July 2018, the examiner discusses how the Gaynes et al. reference, which is still present in the current art rejection given in section 3 of the office action mailed 29 April 2021, meets the previous thermal stress limitation.  Applicant should also discuss this position of the examiner in order to advance the prosecution, if the proposed limitation is filed in the next response.
     No agreement was reached on any allowable subject matter or allowable claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783